Title: From Alexander Hamilton to Major General Benjamin Lincoln, [28 April 1777]
From: Hamilton, Alexander
To: Lincoln, Benjamin


[Morristown, New Jersey, April 28, 1777]
It appears by your letter to his Excellency that the detachment of Marylanders under Col Spotswood, have marched to your post, with the other troops. His intention and directions were, that they should remain at Princeton, as he wishes to keep the Corps united, but since the matter has fallen out differently, he desires that detachment may immediately return to Princeton.
